       Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 1 of 11
                                                                        FiLED
                                                                  HARRISBUF~G, PA.
                                                                        JAN 2 8 2020
               IN THE UNITED. STATES DISTRICT CO~fR
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA                    DE   u   CL    ~

                                              Amended Complaint Filed 117120
                                  Plaintiff
                                              No. 1:18-CV-1370-JEJ
                   v.
                                              Hon. John E. Jones, III
 JOSH SHAPIRO, et al.,
                             Defendants       FILED UNDER SEAL

      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT
          JOSH SHAPIRO TO AMENDED COMPLAINT

1.   ADMITTED.

2.   ADMITTED in part and DENIED in part. The identity of Defendant, Josh

     Shapiro, Attorney General of the Commonwealth of Pennsylvania, is

     ADMITTED. The remainder of the allegation is a conclusion oflaw to which

     ·n o response is required.

3.   NOT APPLICABLE TO ANSWERING DEFENDANT.

4.   NOT APPLICABLE TO ANSWERING DEFENDANT.

5.   NOT APPLICABLE TO ANSWERING DEFENDANT.

6.   NOT APPLICABLE TO ANSWERING DEFENDANT.

7.   DENIED as a conclusion of law to which no response is required.

8.   DENIED as a conclusion of law to which no response is required.

9.   DENIED as a conclusion of law to which no response is required.
          Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 2 of 11




 10.     The admissions and denials of paragraphs one through nine are incorporated

         by reference.

11.      ADMITTED in part and DENIED in part. It is ADMITTED that the

        Plaintiff has been employed as a teacher in the Commonwealth· of

        Pennsylvania. The remainder of the allegation is DENIED. After reasonable

        investigation, the Defendants are without knowledge as to the truth of the

        allegations in this paragraph, and they are therefore deemed DENIED.

12.     ADMITTED.

13.     ADMITTED.

14.     ADMITTED in part and DENIED in part. It is ADMITTED that the charge

        arose out of actions that the Plaintiff took when he

                      but it is DENIED that the charges were "ostensible." By way of

        further answer, the charges speak for themselves.

15.     ADMITTED in part and DENIED in part. It is ADMITTED that Plaintiff

        previously pled not guilty, but it is DENIED that this is his current plea.

        Plaintiff has entered the Accelerated Rehabilitative Disposition program in

        Franklin County, Commonwealth of Pennsylvania.

16.     ADMITTED in part and DENIED in part. It is ADMITTED that a letter was

        sent to the Plaintiffby Assistant Counsel in the Office of Chief Counsel stating

       · t~at a complaint had been received alleging the Plaintiff had engaged in


                                           2
          Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 3 of 11




        professional misconduct. It is DENIED that this letter is called a "Target

        Letter." The letter speaks for itself.

 17.    ADMITTED in part and DENIED in part. It is ADMITTED that the letter

        described in paragraph fourteen of the Amended Complaint is paraphrased in

        this allegation. It is DENIED that this letter is called a "Target Letter." The

        letter speaks for itself.

 18.    ADMITTED in part and DENIED in part. It is DENIED that the quoted text

        was "emblazoned" on the letter described in paragraph fourteen of the

       Amended Complaint, and it is DENIED this letter is called a "Target Letter."

       It is ADMITTED that by the content of the letter, the Plaintiff was given

       notice of the terms of24 P.S. §2070.17b. The letter speaks for itself.

19.    ADMITTED in part and DENIED in part. It is DENIED that this letter is

       called a "Target Letter." It is ADMITTED that by the terms of the letter, the

       Plaintiff was given notice of the terms of24 P.S. §2070.17b. The letter speaks

       for itself.

20.    DENIED as a conclusion of law to which no response is required. By way of

       further answer, the letter is not called a "Target Letter" and the Educator

       Discipline Act speaks for itself.

21.    DENIED as a conclusion of law to which no response is required. By way of

       further answer, it is DENIED that the Act contains a "Teacher Gag Rule,"


                                           3
        Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 4 of 11




       and it is further DENIED that it constitutes a 'subsequent penal restraint" or

      that it is a viblation of the   1st   Amendment to the U.S. Constitution.

22.   DENIED as a conclusion of law to which no response is required. By way of

       further answer, it is DENIED that the Act contains a "Citizen Gag Rule."

23.   ADMITTED that this paragraph paraphrases the Act. By way of further

      answer, the Act speaks for itself.

24.   DENIED as a conclusion of law to which no response is required. By way of

      further answer, it is DENIED that the Act contains a "Citizen Gag Rule," and

      the Plaintiffs due process rights are preserved by the Act.

25.   DENIED as a conclusion of law to which no response is required. By way of

      further answer, it is DENIED that the Act contains a "Citizen Gag Rule," and

      . the Plaintiffs due process rights are preserved by the Act.

26.   DENIED as a conclusion of law to which no response is required. By way of

      further answer, it is DENIED that the Act contains a "Citizen Gag Rule," and

      the Plaintiffs due process rights are preserved by the Act.

27.   ADMITTED.

28.   DENIED as a conclusion of law to which no response is required. By way of

      further answer, the letter did not exonerate the Plaintiff of the allegations of

      wrongdoing against him.

29.   .DENIED as a conclusion of law to which no response is required.


                                                4
         Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 5 of 11




 30.    DENIED as a conclusion of law to which no response is required.

 31.    The admissions and denials of paragraphs one through thirty are incorporated

        by reference.

 32.    DENIED as a conclusion of law to which no response is required.

 33.    DENIED as a conclusion of law to which no response is required. By way of

        further answer, Plaintiff has failed to allege facts in support of any such

        incidents.

34,     DENIED .as a conclusion of law to which no response is required. By way of

        further answer it is DENIED that the Act contains a "Citizens Gag Rule," or

        a "Teacher Gag Rule."

35.    DENIED as a conclusion of law to which no response is required. By way of

       further answer, it is specifically denied that the Plaintiff was "threatened."

36.    DENIED as a conclusion of law to which no response is required. By way of

       further answer, Plaintiff has failed to allege facts in support of any such

       incidents.

3 7.   The admissions and denials of paragraphs one through thirty-six are

       incorporated by reference.

3 8.   ·DENIED as a conclusion of law to which no response is required. By way of

       further answer it is DENIED that the Act contains a "Teacher Gag Rule" or a




                                          5
        Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 6 of 11




      "Citizens Gag Rule." By way of further answer, Plaintiff has failed to allege

      facts in support of any such incidents.

39.   DENIED as a conclusion of law to which no response is required. By way of ·

      further answer, Plaintiff has failed to allege facts in support of any such

      incidents.

40.   DENIED as a conclusion of law to which no response is required. By way of

      further answer it is DENIED that the Act contains a "Citizens Gag Rule," or

      a "Teacher Gag Rule."

41.   DENIED as a condusion of law to which no response is required. By way of

      further answer, it is specifically denied that the Plaintiff was "threatened.')

42.   DENIED as a conclusion of law to which no response is required. By way of

      further answer, Plaintiff has failed to allege facts in support of any such

      incidents.


                           AFFIRMATIVE DEFENSES

      In addition to the responses set forth above, Defendants asserts the following

affirmative defenses:

                         FIRST AFFIRMATIVE DEFENSE

      The Amended Complaint fails to state a claim against Defendant upon which

relief may be granted.

                        SECOND AFFIRMATIVE DEFENSE

                                          6
        Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 7 of 11




      Plaintiffs claim is mo.ot.


                       THIRD AFFIRMATIVE DEFENSE

      Defendant asserts that this Court should abstain from ruling on the

constitutionality of the Act in accordance with the Pullman doctrine.

                     FOURTH AFFIRMATIVE DEFENSE

      Plaintiff, prior to filing this action, failed to properly exhaust his

administrative remedies, and therefore is barred from recovering any of the

requested relief in the Amended Complaint.

                       FIFTH AFFIRMATIVE DEFENSE

      Defendant's alleged actions in this matter were conducted in good faith and

pursuant to the law, and in no way violated any rights, protections, privileges or

immunities to which the Plaintiff is or may. be entitled under the United States

Constitution and Federal Law.

                      ·SIXTH AFFIRMATIVE DEFENSE

      Defendant asserts the doctrine of justification with respect to any conduct

material to Plaintiffs claims.

                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint must be dismissed because the provisions

challenged do not impose a significant burden on Plaintiff, and in fact any burden is


                                         7
        Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 8 of 11




de minimus. The provisions of the Act further legitimate goals of the Department of

Education in investigating complaints concerning teacher discipline.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint may be barred by the Eleventh Amendment.

                       NINTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint may be barred by the doctrine of sovereign

immunity.

                       TENTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint may be barred by the do.ctrine of qualified

immunity.

                    ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint may be barred because this Court lacks

subject matter jurisdiction.

                     TWELFTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint may be barred because Plaintiff lacks

standing.

                  THffiTEENTH AFFIRMATIVE DEFENSE

      Plaintiffs Amended Complaint may be barred because the claim is not ripe.

                  FOURTEENTH AFFIRMATIVE DEFENSE




                                        8
             Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 9 of 11




           Plaintiffs Amended Complaint must be dismissed regarding the facial

     challenge since he ca1mot demonstrate that there are no set of circumstances that

     exist under which the provision would be valid.

                           FIFTEENTH AFFIRMATIVE DEFENSE

           Plaintiffs Amended Complaint must be dismissed because if he were

     successful, the constitutional rights of others, including fellow teachers, will be

     adversely affected.

           WHEREFORE, Defendant respectfully requests JUDGMENT in his favor.

                                                 Respectfully submitted,

                                                 JOSH SHAPIRO
                                                        General

                                           By:                    V/7;u;Lu
      Office of Attorney General                 Executive Deputy Attorney G neral
      15th Floor, Strawberry Square              Attorney ID 205178
      Harrisburg, PA 17120
      Phone: (717) 787-1180                      DANIEL J. GALLAGHER
                                                 Deputy Attorney General
      kneary@attorneygeneral.gov                 Attorney ID 30451
      dgallagher@attorneygeneral.gov
      Date: January 28,2020                      Counsel for Defendant Shapiro




                                             9

II_ _ _ _ _
       Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 10 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                 Amended Complaint Filed 117120
                                 Plaintiff
                                                 .No. 1:18-CV-1370-JEJ
                   v.
                                                 Hon. John E. Jones, III
 JOSH SHAPIRO, et ai.,
                              Defendants         FILED UNDER SEAL

                        CERTIFICATE OF SERVICE

      I, Daniel J. Gallagher, Deputy Attorney qenerai for the Commonwealth of

Pennsylvania, Office of Attmney General, hereby certify that on January 28, 2020,

I caused to be served a true and correct copy of the foregoing document titled

Answer and Affirmative Defenses to Amended Complaint to the following:

VIAE-MAIL

Aaron D. Martin, Esquire                     admartin@mette.com .
Veronica L. Boyer, Esquire                   vlboyer@mette.com
Jacob H. Kiessling, Esquire                  jhldessling@mette.com
Mette Evans & Woodside
3401 North Front Street
P.O. Box 5950
Harrisburg, PA 17110
Counsel for Plaintiff

Frank J.Lavery, Jr., Esquire                 flavery@laverylaw .com
LAVERY LAW
225 Market Street, Suite 304
P.O. Box 1245
Harrisburg, PA 171 08
Counsel for Defendant Fogal
     Case 1:18-cv-01370-JEJ Document 54 Filed 01/28/20 Page 11 of 11




Sean E. Summers, Esquire              ssummers@summersnagy.com
Summers Nagy Law Offices
35 South Duke Street
York, PA 17401
Counsel for Defendant Sunday
